Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim (US 2021/0105851) in view of Jeon et al. (US 2021/0051736).

Regarding claim 1, Kim discloses a method for a User Equipment (UE) (Kim, paragraph [0017], terminal in a communication system), comprising: 
receiving a first search space configuration in system information (Kim, Figs. 6, 7; paragraph [0073], system information; paragraph [0075], PDCCHconfig; paragraph [0096], search operation of downlink channel using parameters obtained from system information; paragraph [0139], system information for the random access procedure S601; paragraph [0193], system information for the random access procedure S701; paragraph [0259], PDCCH resource configuration is for a search space; paragraph [0261], PDCCH resource is for a search space); 
initiating a Small Data Transmission (SDT) procedure in RRC_INACTIVE state, wherein the SDT procedure comprises a Random Access (RA) procedure (Kim, Figs. 6, 7; paragraph [0136], terminal in RRC inactive state may transmit small signaling message through a random access procedure; paragraph [0168], terminal may transmit small signaling message using random access procedure) and at least one subsequent transmission after the RA procedure is completed (Kim, Fig. 7, step 704; paragraph [0226], when the terminal successfully receives the RA MSG-B the RA procedure may be terminated and the may transmit uplink data to the base station); 
monitoring Physical Downlink Control Channel (PDCCH), based on the first search space configuration, during the RA procedure in RRC_INACTIVE state (Kim, Figs. 6, 7; paragraph [0017], monitoring a PDCCH; paragraph [0136], terminal in RRC inactive state may transmit small signaling message through a random access procedure; paragraph [0185], monitoring on a PDCCH; paragraph [0222], PDCCH for scheduling an uplink radio resource and a PDCCH for a RAR or RA MSG-B; paragraph [0259], PDCCH resource configuration is for a search space; paragraph [0261], PDCCH resource is for a search space); 
determining to monitor the PDCCH (Kim, Figs. 6, 7; paragraph [0017], monitoring a PDCCH; paragraph [0144], MSG2 transmitted on PDCCH; paragraph [0185], monitoring on a PDCCH; paragraph [0222], PDCCH for a RA MSG-B);), based on the first search space configuration or a second search space configuration (Kim, Figs. 6, 7; paragraph [0184], scheduling information in PDCCH may be scrambled by RA-RNTI or SM-RNTI, where SM-RNTI is used for small packet transmission), for the at least one subsequent transmission in RRC INACTIVE state, wherein the determining is based on whether the second search space configuration is received by the UE or not (Kim, Figs. 6, 7; paragraph [0017], monitoring a PDCCH; paragraph [0144], MSG2 transmitted on PDCCH; paragraph [0149], when allocation is not received for the MSG3, perform the random access procedure again; paragraph [0184], scheduling information in PDCCH may be scrambled by RA-RNTI or SM-RNTI, where SM-RNTI is used for small packet transmission; paragraph [0185], identify scheduling information in MSG2 by RA-RNTI or SM-RNTI; paragraph [0222], PDCCH for a RA MSG-B);
monitoring the PDCCH, based on the search space configuration, for the at least one subsequent transmission when the second search space configuration is received by the UE (Kim, Fig. 7, step 704; paragraph [0136], terminal in RRC inactive state may transmit small signaling message through a random access procedure; paragraph [0017], monitoring a PDCCH; paragraph [0185], identify scheduling information in MSG2 by RA-RNTI or SM-RNTI; paragraph [0222], PDCCH for scheduling an uplink radio resource and a PDCCH for a RAR or RA MSG-B; paragraph [0226], when the terminal successfully receives the RA MSG-B the RA procedure may be terminated and the may transmit uplink data to the base station; paragraph [0259], PDCCH resource configuration is for a search space; paragraph [0261], PDCCH resource is for a search space); and
monitoring the PDCCH, based on the first search space configuration, for the at least one subsequent transmission if the second search space configuration is not received by the UE (Kim, Figs. 6, 7; paragraph [0017], monitoring a PDCCH; paragraph [0144], MSG2 transmitted on PDCCH; paragraph [0149], when allocation is not received for the MSG3, perform the random access procedure again; paragraph [0185], identify scheduling information in MSG2 by RA-RNTI or SM-RNTI; paragraph [0222], PDCCH for a RA MSG-B).

Kim does not explicitly disclose monitoring the PDCCH, based on a second search space configuration subsequent to monitoring the PDCCH based on a first search space configuration.

Jeon discloses monitoring Physical Downlink Control Channel (PDCCH), based on the first search space configuration (Jeon, Fig. 27; paragraph [0350], first PDCCH scrambled with a particular RNTI based on RAPID of preamble or DMRS information);
monitoring the PDCCH, based on a second search space configuration (Jeon, Fig. 27; paragraph [0350], detect a second PDCCH scrambled with the C-RNTI).  
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to monitoring the PDCCH, based on a first and then second search space configuration, in the invention of Kim.  The motivation to combine the references would have been to identify the information in the second PDCCH that is transmitted for the UE. 

Regarding claim 2, Kim in view of Jeon discloses the method of claim 1, wherein the first search space configuration is indicated by a ra-SearchSpace (Jeon, paragraph [0270], ra-SearchSpace).
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to use a ra-SearchSpace, in the invention of Kim.  The motivation to combine the references would have been to use a search space for a random access procedure according to commonly used conventions. 

Regarding claim 3, Kim in view of Jeon discloses the method of claim 1, wherein the UE receives the second search space configuration (Jeon, Fig. 27; paragraph [0350], detect a second PDCCH scrambled with the C-RNTI) in the system information or a RRCRelease message (Kim, paragraph [0075], resource configuration information includes PDCCH-ConfigSIB1).  
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to monitoring the PDCCH, based on a second search space configuration from a MSGB, in the invention of Kim.  The motivation to combine the references would have been to identify the information in the second PDCCH that is transmitted for the UE. 

Regarding claim 4, Kim in view of Jeon discloses the method of claim 1, wherein the system information is SIB1 (Kim, paragraph [0075], resource configuration information includes PDCCH-ConfigSIB1). 

Regarding claim 5, Kim in view of Jeon discloses the method of claim 1, wherein the second search space configuration is associated with a common search space (Kim, paragraph [0072], radio resources in which UE common search space is configured).

Regarding claim 6, Kim in view of Jeon discloses the method of claim 1, wherein the system information includes a third search space configuration (Jeon, Fig. 14B; paragraph [0218], PDCCH candidates of the set of the PDCCH candidates) for monitoring the PDCCH during a RA procedure not for SDT (Kim, paragraph [0019], may [or may not] include allocation information for small data).  
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to include a third search space configuration, in the invention of Kim.  The motivation to combine the references would have been to perform a RA procedure not for SDT.

Regarding claim 7, Kim in view of Jeon discloses the method of claim 1, wherein the at least one subsequent transmission is for Uplink (UL) and is scheduled through dynamic uplink grant (Kim, Fig. 7, uplink grant; paragraph [0168], terminal may transmit small signaling message using random access procedure).  

Regarding claim 8, Kim in view of Jeon discloses the method of claim 1, wherein the SDT procedure is a Radio Resource Control (RRC) connection resume procedure (Jeon, paragraph [0350], RRC resume request).  It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to use Radio Resource Control (RRC) connection resume procedure, in the invention of Kim.  The motivation to combine the references would have been to conform to common standards.

Regarding claim 9, Kim discloses a method for a network node (Kim, paragraph [0008], base station in a communication system), comprising: 
transmitting, to a User Equipment (UE), a first search space configuration in system information (Kim, Figs. 6, 7;  paragraph [0073], system information; paragraph [0075], PDCCHconfig; paragraph [0139], system information for the random access procedure S601; paragraph [0193], system information for the random access procedure S701; paragraph [0259], PDCCH resource configuration is for a search space; paragraph [0261], PDCCH resource is for a search space); 
transmitting Physical Downlink Control Channel (PDCCH), based on the first search space configuration, to the UE in RRC_INACTIVE state during a Random Access (RA) procedure (Kim, Figs. 6, 7; paragraph [0017], monitoring a PDCCH; paragraph [0144], MSG2 transmitted on PDCCH; paragraph [0185], monitoring on a PDCCH; paragraph [0222], PDCCH for a RA MSG-B), wherein the RA procedure is part of a Small Data Transmission (SDT) procedure (Kim, Figs. 6, 7; paragraph [0136], terminal in RRC inactive state may transmit small signaling message through a random access procedure; paragraph [0168], terminal may transmit small signaling message using random access procedure) and the SDT procedure comprises at least one subsequent transmission after the RA procedure is completed (Kim, Fig. 7, step 704; paragraph [0226], when the terminal successfully receives the RA MSG-B the RA procedure may be terminated and the may transmit uplink data to the base station); 
transmitting the PDCCH, based on a search space configuration, for the at least one subsequent transmission to the UE in RRC_INACTIVE state if the network node provides the second search space configuration to the UE (Kim, Figs. 6, 7; paragraph [0017], monitoring a PDCCH; paragraph [0144], MSG2 transmitted on PDCCH; paragraph [0149], perform the random access procedure again; paragraph [0185], monitoring on a PDCCH; paragraph [0222], PDCCH for a RA MSG-B; paragraph [0222], PDCCH for scheduling an uplink radio resource and a PDCCH for a RAR or RA MSG-B; paragraph [0259], PDCCH resource configuration is for a search space; paragraph [0261], PDCCH resource is for a search space); and 
transmitting the PDCCH, based on the first search space configuration, for the at least one subsequent transmission when the network node does not provide the second search space configuration to the UE (Kim, Figs. 6, 7; paragraph [0017], monitoring a PDCCH; paragraph [0144], MSG2 transmitted on PDCCH; paragraph [0149], when allocation is not received for the MSG3, perform the random access procedure again; paragraph [0185], identify scheduling information in MSG2 by RA-RNTI or SM-RNTI; paragraph [0222], PDCCH for a RA MSG-B). 

Kim does not explicitly disclose monitoring the PDCCH, based on a second PDCCH-related configuration.

Kim does not explicitly disclose monitoring the PDCCH, based on a second search space configuration subsequent to monitoring the PDCCH based on a first search space configuration.

Jeon discloses monitoring Physical Downlink Control Channel (PDCCH), based on the first search space configuration (Jeon, Fig. 27; paragraph [0350], first PDCCH scrambled with a particular RNTI based on RAPID of preamble or DMRS information);
monitoring the PDCCH, based on a second search space configuration (Jeon, Fig. 27; paragraph [0350], detect a second PDCCH scrambled with the C-RNTI).  
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to monitoring the PDCCH, based on a first and then second search space configuration, in the invention of Kim.  The motivation to combine the references would have been to identify the information in the second PDCCH that is transmitted for the UE. 

Claims 10-13 are rejected under substantially the same rationale as claims 2-4 and 13, respectively. 

Claims 14-20 are rejected under substantially the same rationale as claims 1-7, respectively. Kim further discloses a control circuit; a processor installed in the control circuit; and a memory installed in the control circuit and operatively coupled to the processor; wherein the processor is configured to execute a program code stored in the memory (Kim, paragraph [0023], instructions stored in the memory, wherein when executed by the processor).

Response to Arguments
Applicant's arguments filed March 2, 2022 have been fully considered but they are not persuasive.
Applicant further asserts that the claims are patentable because Jeon allegedly fails to disclose that two candidates of search space configuration could be used to receive the second PDCCH.  However, Kim in view of Jeon discloses this limitation.  The Examiner looks to Jeon to disclose that a second search space configuration subsequent to monitoring the PDCCH based on a first search space configuration (Jeon, Fig. 27; paragraph [0350], first PDCCH scrambled with a particular RNTI based on RAPID of preamble or DMRS information, detect a second PDCCH scrambled with the C-RNTI).  
Applicant further asserts that the claims are patentable because Kim allegedly fails to disclose two candidates of search space configurations for subsequent transmission after the RA procedure is completed.  However, this is incorrect.  Kim discloses two candidates of search space configurations, for example, in paragraph [0185], (identify scheduling information in MSG2 by RA-RNTI or SM-RNTI).  Kim discloses search space configurations for subsequent transmission after the RA procedure is completed, in Fig. 7, step 704; and in paragraph [0226], that when the terminal successfully receives the RA MSG-B the RA procedure may be terminated and the may transmit uplink data to the base station.
Applicant asserts that the claims recite that the UE needs to determine whether to use the first search space configuration or the second search space configuration.  However, the Examiner notes that the claims do not recite “whether to use.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALAN LOUIS LINDENBAUM whose telephone number is (571)270-3858. The examiner can normally be reached Monday through Friday 9:00 AM to 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faruk Hamza can be reached on (571) 272-7969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALAN L LINDENBAUM/Examiner, Art Unit 2466                                                                                                                                                                                                        
/CHRISTOPHER M CRUTCHFIELD/Primary Examiner, Art Unit 2466